NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LORICO S. EDWARDS,
Petiti0ner,
V.
DEPARTMENT OF DEFENSE,
Resp0ndent.
2011-3236
Petition for review of the Merit Systems Protection
Board in case no. SF07521106’78-I-1.
ON MOTION
0 R D E R
L0ric0 S. EdwardS moves for leave to proceed in forma
pauper1s.
Up0n consideration thereof
IT IS ORDERED THATI
The motion is granted

EDWARDS V. DEFENSE
0CT 1 3 2011
I)ate
cc: Lorico S. EdWards
Jeanne E. Davidson, Es
s21
2
FOR THE COURT
/S/ J an Horba1y
J an HorbaIy
C1erk
q.
U.3. COUE!':l!)lF?§?PEALS FOR
THE FEDERAL C1RCU1`|'
UCT 13 2011
1ANHORBALY
CLERK